Citation Nr: 1040368	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-28 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for hearing loss


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In January 2010, the Veteran testified at a personal hearing over 
which a Decision Review Officer presided while at the RO.  A 
transcript of that hearing has been associated with the claims 
file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

In September 2007, the Veteran filed a claim for VA disability 
compensation, seeking service connection for hearing loss.  He 
alleged in-service noise exposure as the cause of his hearing 
loss.  

The Board notes that the Veteran's service treatment records 
(STRs) consist only of his entrance and separation examination 
reports.  The entrance and separation examination hearing tests 
only consisted of the whispered voice test with results of 15/15, 
respectively.  No audiological testing was performed.  The RO 
requested the Veteran's complete STRs, as well as his official 
military personnel file (OMPF).  However, the National Personnel 
Records Center (NPRC) responded that the Veteran's STRs and OMPF 
were destroyed in the 1973 fire at the NPRC.  Formal findings 
regarding the unavailability of these records were made in March 
2008 and are documented in the claims folder.  In light of the 
unavailability of these records, VA has a heightened duty to 
assist.  See Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).
The record contains a private treatment record from Advanced 
Hearing Care, LLC, dated in September 2007.  Audiogram results 
showed bilateral moderate to severe sensorineural hearing loss.  
During the examination, the Veteran reported a problem with his 
hearing from the time of service.  He stated that in service he 
was exposed to noise from 90mm gunfire and was also on a ship at 
the time that it was hit by a torpedo.  The private examiner 
provided no etiology opinion with regard to the Veteran's hearing 
loss.

In December 2007, the Veteran submitted a statement wherein he 
reported that while in service, he was charged with transporting 
and loading shells for 90mm guns.  He stated that his ears would 
hurt from the noise and that he would not be able to hear for two 
days, despite having worn ear protection.  He further reported 
being transported by the SS Antoine Saugrain in the Leyte Gulf 
when it came under fire from Japanese torpedo bombers and was 
struck twice.  

In August 2008, the Veteran underwent a VA audiology examination.  
The examination report included the results of an audiogram that 
recorded the Veteran's pure tone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
65
75
85
LEFT
45
50
70
75
85

The VA audiologist reviewed the medical records and noted that 
the Veteran's hearing at entrance into and separation from 
service was normal (15/15) based on whispered voice tests.  The 
VA audiologist stated that no complaints of hearing loss were 
noted in the STRs.  He stated that the "[f]irst compensation and 
pension examination dated 7/22/47 was again negative for 
complaints of hearing loss."  The VA audiologist found that the 
first evidence of hearing loss was in the September 2007 private 
treatment records from Advanced Hearing Care, LLC.  The VA 
audiologist also recorded the Veteran's statements that he was 
subjected to noise in service from weapons and artillery fire.  
He noted that the Veteran reported post-service occupational 
noise exposure as well.  
The VA audiologist diagnosed the Veteran as having bilateral 
symmetric sensorineural hearing loss with reduced word 
understanding ability.  He noted that hearing loss due to noise 
or high noise exposure occurs at the time of the incident and is 
not delayed in onset.  Based on the separation examination report 
showing normal hearing and no complaints of hearing loss on 
examination in July 1947, the VA audiologist opined that the 
onset of Veteran's hearing loss occurred after his military 
service.  

At the outset, the Board notes that evidence of record 
demonstrates that the Veteran has a current hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385 (2010).  The 
Board also finds credible the Veteran's account of noise exposure 
in service, as it is has been consistently reported and is 
documented by sworn affidavit dated in December 1945.  As such, 
in service noise exposure is conceded.  Thus, the question is one 
of nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009) (establishing service connection requires evidence of 
a current disability, in-service incurrence or aggravation of a 
disease or injury, and a nexus between in-service disease or 
injury and the present disability).  

As to the question of nexus, the Board finds that a remand of the 
matter is warranted because the August 2008 VA audiology 
examination report is inadequate to rely upon in this case.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate); 38 
C.F.R. § 3.159(c)(4) (2010).  

The VA audiologist references a July 22, 1947, compensation and 
pension examination report as support for his opinion that the 
Veteran's hearing loss had its onset after his military service.  
A review of the claims folder, however, fails to reveal a July 
22, 1947, examination report.  The Board notes that the post-
service medical records indicate that the Veteran was scheduled 
for an examination on July 23, 1947, but that that examination 
was cancelled on July 21, 1947.  The record does contain a July 
22, 1947, rating decision.  However, that decision proposed to 
reduce the Veteran's disability evaluation for his service-
connected malaria and determined that his claimed heart condition 
and dengue fever were not shown by the evidence of record.  There 
is no evidence that the issue of service connection for hearing 
loss had been raised and, therefore, no reason for that 1947 
rating decision to contain a discussion of the Veteran's hearing 
at that time.  Thus, it is unclear to the Board what evidence the 
VA audiologist relied upon to find no reported complaints of 
hearing loss shortly after the Veteran's separation from service.  

Further, the VA audiologist relied on the Veteran's separation 
examination report, which he stated indicated normal hearing at 
that time.  In this regard, the Board notes that the only hearing 
test done at separation was a whispered voice test.  The 
Veteran's case is not unique among older veterans. Separation 
examinations from his period of service rarely contained 
audiometric testing results and most often relied on a whispered 
voice test to determine if there was a hearing abnormality.  
However, as noted in Training Letter 10-02, which was issued in 
March 2010 regarding the adjudication of claims for hearing loss, 
"whispered voice tests are notoriously subjective, inaccurate, 
and insensitive to the types of hearing loss most commonly 
associated with noise exposure."  VBA Training Letter 211D (10-
02), dated March 18, 2010.  In that letter, the Director of the 
VA Compensation and Pension Service stated that "whispered voice 
tests . . . cannot be considered as reliable evidence that 
hearing loss did or did not occur."  Id.  

Moreover, the VA audiologist acknowledged the Veteran's entrance 
and separation examination report and then separately noted the 
Veteran's STRs were silent as to complaints of hearing loss.  
However, as stated above, the Veteran's STRs were presumed to 
have been destroyed in the 1973 fire at the NPRC.  Thus, it is 
again unclear to the Board what evidence the VA audiologist 
relied upon to find that the Veteran's STRs contained no 
complaints of hearing loss.

It is also unclear whether the VA audiologist considered the 
Veteran's relevant lay statements regarding temporary hearing 
loss in service, as reported in his December 2007 letter, or his 
assertion that he has had hearing loss since service, as 
documented in the August 2007 private treatment record.  Although 
there is no reasons or bases requirement imposed on a medical 
examiner, Ardison v. Brown, 6 Vet. App. 405, 407 (1994), it is 
incumbent on the VA examiner to consider all of the relevant 
evidence before forming an opinion.  Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  The Veteran is competent to describe 
experiencing periods of diminished hearing and to report when he 
first noticed problems with his hearing.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent 
to testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  As the Veteran's lay testimony is clearly relevant to 
the question at issue, it should have been specifically 
considered by the VA audiologist.  

The VA audiologist was also requested to opine as to whether it 
was at least as likely as not that the Veteran's claimed 
bilateral hearing loss was due to his conceded in-service noise 
exposure.  However, the VA audiologist opined only that the 
Veteran's hearing loss had its onset after service.  The Board 
notes that the onset of hearing loss after service does not 
preclude a finding of service connection if it can be shown by 
all of the evidence, including that pertinent to service, that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010); see Peters v. Brown, 6 Vet. App. 540, 543 (1994); Hensley 
v. Brown, 5 Vet. App. 155, 159-160 (1993).  Although the VA 
audiologist also stated that hearing loss due to noise exposure 
is not delayed in onset, as stated above, he failed to consider 
the Veteran's lay statements regarding in-service hearing loss.  
As such, the VA audiologist's opinion is incomplete and not 
supported by an adequate rationale.  See Stefl, 21 Vet. App. at  
123 (2007) (an adequate medical opinion is one that "is based 
upon consideration of the veteran's prior medical history and 
examinations and also describes the disability, if any, in 
sufficient detail so that the Board's 'evaluation of the claimed 
disability will be a fully informed one'(quoting Ardison, 
supra)).

Based on the incomplete findings during the August 2008 VA 
audiology consultation, the Veteran's competent lay statements 
regarding his hearing loss, the undeniable evidence of in-service 
noise exposure, and the guidance provided by Training Letter 10-
02, the Board finds that a remand of the claim of service 
connection for hearing loss is necessary because there is not 
sufficient competent medical evidence on file to make a decision 
on the claim.  See Barr, supra; McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006); see also Stefl, 21 Vet.App.at 124 (2007) 
(holding that Board must consider whether medical opinion 
contains "such sufficient information that it does not require 
the Board to exercise independent medical judgment"); 38 C.F.R. 
§ 4.2 (2010) (if an examination report does not contain 
sufficient detail, "it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.").  In 
this regard, the Board has considered the Veteran's lay 
assertions that his hearing loss is related to his in-service 
noise exposure.  Although the Veteran is competent to provide 
testimony concerning factual matters of which he has firsthand 
knowledge, such as symptoms or events experienced during service, 
or symptoms of a current disability, he cannot testify, as he 
would be medically incompetent to do, about the etiology of his 
current hearing loss.  See Washington v. Nicholson, 19 Vet. App. 
362 (2005); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited 
handling is requested.)

1.  The AOJ should contact the Veteran 
and request that he identify the 
names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for hearing loss since 
service.  The AOJ should attempt to 
obtain copies of pertinent treatment 
records identified by the Veteran that 
have not been previously secured and 
associate them with the claims folder.  

2.  Upon completion of the above 
development, the AOJ should arrange 
for the Veteran to be scheduled for a 
VA audiology examination.  The claims 
folder, and a copy of this remand, 
must be provided to and reviewed by 
the audiologist as part of the 
examination.  The audiologist must 
review the Veteran's lay statements 
regarding his in-service noise 
exposure and hearing loss.  The 
audiologist must also specifically 
consider the impact of the conceded 
in-service noise exposure.  All 
studies, tests, and evaluations should 
be performed as deemed necessary by 
the audiologist.  The results of any 
testing must be included in the 
examination report.

The audiologist should provide an 
opinion as to whether the Veteran's 
current hearing loss is at least as 
likely as not related to his in-
service noise exposure/acoustic 
trauma.  In doing so, the audiologist 
must consider all of the evidence of 
record and follow the guidelines sets 
set forth in VBA Training Letter 10-
02.  A rationale for all opinions 
expressed must be provided.

If the audiologist determines that 
he/she cannot provide an opinion on 
the issue at hand without resorting to 
speculation, the audiologist should 
explain the inability to provide an 
opinion, identifying precisely what 
facts could not be determined.  In 
particular, he/she should comment on 
whether an opinion could not be 
rendered because the limits of medical 
knowledge have been exhausted 
regarding the etiology of any 
diagnosed disorder or whether 
additional testing or information 
could be obtained that would lead to a 
conclusive opinion.  See Jones v. 
Shinseki, 23 Vet. App. 382, 389 
(2010).  (The AOJ should ensure that 
any additional evidentiary development 
suggested by the audiologist should be 
undertaken so that a definitive 
opinion can be obtained.)

3. The AOJ must notify the Veteran 
that it is his responsibility to 
report for any scheduled examination 
and to cooperate in the development of 
the claim, and that the consequences 
for failure to report for a VA 
examination without good cause may 
include denial of the claim. 38 C.F.R. 
§ 3.655 (2010).  In the event that the 
Veteran does not report for the 
scheduled examination, documentation 
must be obtained which shows that 
notice scheduling the examination was 
sent to the Veteran's last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The AOJ must ensure that all 
medical examination reports and 
opinion reports comply with this 
remand and the questions presented in 
the request.  If any report is 
insufficient, it must be returned to 
the audiologist for necessary 
corrective action, as appropriate.

5.  After completing the requested 
actions and any additional 
notification and/or development deemed 
warranted, the issue on appeal must be 
readjudicated.  If the benefit sought 
on appeal is not granted, the Veteran 
and his representative must be 
furnished a supplemental statement of 
the case and afforded the appropriate 
time period for response.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
appellant until he is notified.  The appellant has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

